DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the lug” and “the exterior lug”. For consistency, the feature should be referred to only as one term.
Claim 1 recites “a exterior shoulder” which should recite “an exterior shoulder”.
Claim 5 recites “the lug” and “the exterior lug”. For consistency, the feature should be referred to only as one term.
Claim 17 recites “the lug” and “the exterior lug”. For consistency, the feature should be referred to only as one term.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 2-12, 14-24, and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al. US 2007/0169776 (hereafter Kepler) and further in view of Ha et al. US 2012/0161343 (hereafter Ha) and Armstrong et al. US 2012/0074825 (hereafter Armstrong).

Regarding claims 2, 15, and 28, Kepler teaches a respiratory pressure therapy (RPT) device (10 in Figs 1) for pressurizing and humidifying breathable air to treat a respiratory disorder in a patient (abstract), the RPT device comprising:
a blower (30) configured to pressurize the breathable air (¶37, ¶43);
a water reservoir (16) comprising a water reservoir base (190) configured to hold a volume of water to be used for humidification of the breathable air (¶81), the water reservoir further comprising a water reservoir lid (188 in Fig 14) connected to the water reservoir base, and the water reservoir including a water reservoir inlet (18) and a water reservoir outlet (20) positioned on an insertion end (top end of 16 in Fig 1B) of the water reservoir, the water reservoir having an inside portion (portion inside the case in Fig 1A and thus not visible) and an outside portion (portion outside the case in Fig 1A and visible in the Fig); and
a water reservoir dock (14) that forms a cavity (362) configured to receive the inside portion of the water reservoir (¶98), the water reservoir dock and the water reservoir being shaped and dimensioned such that the outside portion of the water reservoir is positioned outside of the cavity when the insertion end of the water reservoir is slidingly received in (as shown in Figs 1A-1B), sealingly engaged with and secured to the water reservoir dock (as shown in Figs 1A-1B), the outside portion having first and second opposed handling surfaces (labelled below; 204 and recess of 230) to grasp the water reservoir, the first handling surface being positioned on the water reservoir lid and a second handling surface being formed on the water reservoir base (as shown in Figs 1A-1B), the first and second handling surfaces being exposed when the water reservoir is sealingly engaged with and secured to the water reservoir dock (as shown in Figs 1A-1B),
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First and second opposed handling surfaces)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

the water reservoir base having a pair of lateral edges (edges shown as front and back in Fig 14 of base 190) along opposite exterior sides (sides in Fig 14 comprising 220) of the water reservoir, at least a portion of the lateral edges being substantially parallel to one another (as shown in Fig 14), and
the water reservoir dock includes a pair of sliding rails positioned within the cavity (rail labeled below, where Fig 1B show one of the rails on one side and another rail is positioned on the opposite side of the cavity), each said sliding rail being formed along a side wall (walls 324 and 248 in Fig 18) within the cavity (as shown in Fig 1B), the pair of sliding rails positioned on opposite side walls of the water reservoir dock within the cavity (as shown in Fig 1B), each of the sliding rails including a guide surface (238a) that faces downwards, wherein, as the inside portion of the water reservoir slides at least partly into the cavity (as shown in Figs 1A-1B).
[AltContent: arrow][AltContent: textbox (Sliding rail)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Kepler does not teach
the outside portion having a width that is greater than a width of the inside portion;
each of the lateral edges including an exterior shoulder forming a substantially horizontal edge surface extending along a portion of a respective exterior side of the inside portion of the water reservoir;
at least one of the substantially horizontal edge surfaces extending from proximate the insertion end of the water reservoir, along the lateral edge and terminating proximate or adjacent a transition from the inside portion to the outside portion, the transition being formed by a transitional wall that extends outwardly from the inside portion to connect with the outside portion, at least one exterior shoulder of the exterior shoulders including an exterior lug that extends from and projects upwardly from the substantially horizontal edge surface, the exterior lug being positioned between the insertion end and the transitional wall, and
the lug spaces the substantially horizontal exterior edge surface of the at least one exterior shoulder away from the guide surface of the sliding rail, with the lug being positioned between the substantially horizontal exterior edge surface of the at least one exterior shoulder and the guide surface of the sliding rail.
Ha teaches a humidifier (Fig 2) comprising a water reservoir (240) having an inside portion (portion of 240 within cover 250) and an outside portion (250) and wherein the outside portion having a width that is greater than a width of the inside portion (as shown in Fig 2), the transition (transition between tank body 240 and cover 250) being formed by a transitional wall (wall of 250 extending beyond the tank body as shown in Fig 2) that extends outwardly from the inside portion to connect with the outside portion in order to shield the water tank (¶47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water reservoir (16) of Kepler by incorporating the different widths (Fig 2) of Ha in order to shield the water tank (¶47).
Armstrong teaches a sliding mechanism (Fig 4) wherein:
each of the lateral edges (edges of drawer 26) including an exterior shoulder (136) forming a substantially horizontal edge surface (as shown in Fig 4) extending along a portion of a respective exterior side of the inside portion of the water reservoir (as shown in Fig 4);
at least one of the substantially horizontal edge surfaces extending from proximate the insertion end of the water reservoir (as shown in Fig 4), along the lateral edge and terminating (where the edge terminates before handle 138) proximate or adjacent a transition from the inside portion (body of drawer 26 including sides 122) to the outside portion (handle 138 and front wall 126), at least one exterior shoulder of the exterior shoulders including an exterior lug (140) that extends from and projects upwardly from the substantially horizontal edge surface, the exterior lug being positioned between the insertion end and the transitional wall (as shown in Fig 4), and
the lug spaces the substantially horizontal exterior edge surface of the at least one exterior shoulder away from the guide surface of the sliding rail (as shown in Fig 4, where the lug extends both above and below the edge surface), with the lug being positioned between the substantially horizontal exterior edge surface of the at least one exterior shoulder and the guide surface of the sliding rail (as shown in Fig 4).
Armstrong teaches where the lugs assist in sliding the drawer (¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water reservoir (16) of Kepler by incorporating the lugs (140) of Armstrong in order to assist in sliding the drawer (¶29).

Regarding claims 3 and 16, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. Kepler further teaches wherein when sliding the insertion end of the water reservoir into the cavity, each said exterior shoulder is positioned between a bottom surface of the cavity and the guide surface of the respective sliding (as shown in Figs 1A-1B).

Regarding claim 4, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. Kepler further teaches wherein each sliding rail is dimensioned and shaped so that a space between each guide surface of the respective sliding rail and a bottom surface of the cavity decreases in a direction of insertion of the water reservoir into the water reservoir dock (as shown in Figs 1A-1B).

Regarding claims 5 and 17, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. 
Kepler does not teach wherein the lug has a ramped shape.
Armstrong further teaches wherein the lug has a ramped shape (ramp shape of cylindrical lug) in order to assist in sliding the drawer (¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water reservoir (16) of Kepler by incorporating the lugs (140) of Armstrong in order to assist in sliding the drawer (¶29).

Regarding claims 6 and 18, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. Kepler further teaches a resilient portion (209) provided between or to the water reservoir lid and/or the water reservoir base, the resilient portion being configured to be compressible to allow relative movement between the water reservoir lid and the water reservoir base, said relative movement being required to slide the water reservoir into and out of the water reservoir dock (¶87).

Regarding claims 7 and 20, Kepler in view of Ha and Armstrong teaches all the limitations of claim 6. Kepler further teaches a retainer (196) configured to lock the water reservoir in the water reservoir dock when at least a portion of the water reservoir is fully inserted into the water reservoir dock, the retainer including a protrusion and a recess, the protrusion and the recess being configured to releasably engage one another in part due to the resilient portion when the water reservoir is received in the water
reservoir dock to secure the water reservoir to the water reservoir dock.
The limitation indicating that the protrusion and the recess being configured to releasably engage one another in part due to the compliant portion when the water reservoir is received in the water reservoir dock to secure the water reservoir to the dock—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).

Regarding claims 8 and 19, Kepler in view of Ha and Armstrong teaches all the limitations of claim 7. Kepler further teaches wherein the water reservoir further includes a latch (226) configured to secure the water reservoir base and the water reservoir lid together, the latch being configured to allow the water reservoir lid and the water reservoir base to move relative to one another while the resilient portion maintains sealing between the water reservoir lid and the water reservoir base (¶87).

Regarding claims 9 and 21, Kepler in view of Ha and Armstrong teaches all the limitations of claim 8. Kepler further teaches wherein the water reservoir lid includes an upper one of the handling surfaces and the water reservoir base includes a lower one of the handling surfaces (as shown in Figs 1A-1B).

Regarding claims 10 and 22, Kepler in view of Ha and Armstrong teaches all the limitations of claim 9. Kepler further teaches wherein the lower handling surface (recess portion of 230) is recessed into the water reservoir base, underneath the latch (226).

Regarding claims 11, 23, and 27, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. Kepler further teaches an upwardly biased heater plate (352) positioned along a bottom surface of the cavity (¶98), wherein the water reservoir base includes a conductor plate (240) constructed from a heat conducting material such that when the water reservoir is received in the water reservoir dock, the conductor plate thermally engages with the heater plate so as to allow transfer of heat from the heater plate to the conductor plate during operation of the heater plate (¶86).

Regarding claims 12 and 24, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. Kepler further teaches wherein the water reservoir lid is pivotably connected to the water reservoir base via a hinged joint (228, ¶84), the water reservoir lid including a pair of arms each having rear edge, the water reservoir base including pair of upward supports to engage the respective rear edges of the arm when the water reservoir lid is opened to a fully open, upright position (¶84, Fig 14).

Regarding claim 14, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. Kepler further teaches an external housing (12) to enclose the blower and including an opening (opening in 156) to the cavity of the water reservoir dock, the external housing including an air delivery conduit positioned along a rear side of the RPT device (¶74).

Regarding claim 26, Kepler in view of Ha and Armstrong teaches all the limitations of claim 20. Kepler further teaches wherein during insertion of the water reservoir at least partly into the cavity of the water reservoir dock, compression of the resilient portion allows the protrusion to initially slide under an outer edge surface of the water reservoir dock before reaching the recess, at which point the resilient compliant portion at least partially springs back thus raising the water reservoir lid to insert the protrusion into the recess, thereby securing the water reservoir within the water reservoir dock (as shown in Figs 1A-1B, 14).
The limitations of this claim fail to patentably distinguish over the prior art.  They describe the manner in which the device is intended to be used, rather than its structure.  See MPEP 2114(II).  Also, the limitations describing the “dock” are non-positively recited elements of the claimed invention.  See MPEP 2115.

Regarding claim 29, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. 
Kepler does not teach wherein:
the width of the outside portion is greater than a width of the cavity of the water reservoir dock,
a width of the outside portion is greater than a width measured from an outer surface of one exterior shoulder to an outer surface of the opposite exterior shoulder, and
a height of the outside portion is greater than each of a height of the cavity and a height of the inside portion.
Ha teaches wherein:
the width of the outside portion is greater than a width of the cavity of the water reservoir dock (as shown in Fig 2),
a width of the outside portion is greater than a width measured from an outer surface of one exterior shoulder to an outer surface of the opposite exterior shoulder (as shown in Fig 2), and
a height of the outside portion is greater than each of a height of the cavity and a height of the inside portion (as shown in Fig 2)
in order to shield the water tank (¶47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water reservoir (16) of Kepler by incorporating the different widths (Fig 2) of Ha in order to shield the water tank (¶47).

Regarding claim 30, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. Kepler further teaches when the water reservoir is sealingly engaged with and secured to the water reservoir dock (¶98).
Kepler does not teach wherein the transitional wall is configured to abut a rim of the water reservoir dock surrounding an entrance to the cavity.
Ha teaches wherein the transitional wall is configured to abut a rim (rim formed by case 11 about wall 250) of the water reservoir dock surrounding an entrance to the cavity (as shown in Figs 2-3) in order to shield the water tank (¶47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water reservoir (16) of Kepler by incorporating the different widths (Fig 2) of Ha in order to shield the water tank (¶47).


Claims 13 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler in view of Ha and Armstrong as applied to claims 2 and 15 above, and further in view of Virr et al., US 2004/0060559 (hereafter Virr).

Regarding claim 13 and 25, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. Kepler further teaches wherein:
the water reservoir inlet and the water reservoir outlet are positioned at different heights on a side wall of the water reservoir lid at the insertion end of the water reservoir (as shown in Fig 14),
the water reservoir dock includes an inner side wall having an inlet dock seal (308) to engage with the water reservoir inlet and an outlet dock seal to engage the water reservoir outlet (¶98), 
the water reservoir dock is configured to receive the water reservoir by sliding the water reservoir horizontally into the cavity such that the inlet and outlet, respectively, engage the inlet dock seal and the outlet dock seal (¶98), and
the water reservoir inlet includes an inlet tube (tube of 18 shown in Fig 14) terminating inside the water reservoir and the water reservoir outlet including an outlet tube (tube of 20 shown in Fig 14).
Kepler does not teach the inlet and outlet tubes having axes that are not parallel to one another, the inlet tube being angled relative to a direction of insertion of the water reservoir into the water reservoir dock.
Virr teaches a humidifier reservoir (Fig 9) wherein the inlet (48) and outlet (52) tubes having axes that are not parallel to one another, the inlet tube being angled relative to a direction of insertion of the water reservoir into the water reservoir dock (as shown in Fig 9) in order to prevent liquid from inside the reservoir from exiting through the inlet (¶64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet and outlet tubes (tubes of 18 and 20 in Fig 14) of Kepler by incorporating the angled inlet and outlet tubes (48 and 52 in Fig 9) of Virr in order to prevent liquid from inside the reservoir from exiting through the inlet (¶64).


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler in view of Ha and Armstrong as applied to claim 2, and further in view of Waller US 2,325,896 (hereafter Waller).

Regarding claim 31, Kepler in view of Ha and Armstrong teaches all the limitations of claim 2. The combination further teaches wherein:
at least one of the water reservoir inlet and the water reservoir outlet is formed on a substantially flat surface that is parallel to but offset from the transitional wall (where the water reservoir inlet of Kepler is parallel to the front wall and the transition wall of Ha is parallel to the cover 250),
the exterior lug (lug of Armstrong) is positioned along an exterior side wall of the water reservoir base (as shown in Armstrong Fig 4), and
an upper part of the exterior lug (upper part of Armstrong lug 140) is positioned below a top edge of the exterior side wall (where the exterior side wall of Kepler extends to the top of tube 18) that forms an opening of the water reservoir base (opening between lug and top of wall).
Kepler does not teach a width of the exterior lug is equal to a width of the substantially horizontal exterior edge surface.
Waller teaches a sliding mechanism (Fig 1) wherein a width of the exterior lug (14) is equal to a width of the substantially horizontal exterior edge surface (18) in order to allow sliding and avoid friction (page 1 col 2 lines 3-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide mechanism of the Kepler/Ha/Armstrong combination (as shown above) by incorporating the lug (14) of Waller in order to allow sliding and avoid friction (page 1 col 2 lines 3-39).


Response to Arguments
The following is a response to Applicant’s arguments filed 3 May. 2022:

Applicant argues that Kepler does not teach the subject matter of claim 2 and 15, then recites the claims.
Reciting the claims does not substantiate an argument as to which specific limitations are not taught by a references.

Applicant argues that Armstrong is not in the same field of endeavor and is not reasonable pertinent to the particular problem with which the applicant was concerned.
Examiner disagrees. In accordance with MPEP 2141, the prior art and Applicant were concerned with sliding mechanisms.

Examiner agrees that Kepler in view of Armstrong does not teach all the limitations of newly amended claims 2-31. However, upon further search and consideration claims 2, 15, and 28 are unpatentable in view of Kepler, Armstrong, and Ha.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776